Exhibit 99.1 Tidewater Reports Fourth Quarter and Year End Results For Fiscal 2016 NEW ORLEANS, LA. May25, 2016 — Tidewater Inc. (NYSE:TDW) announced today a fourth quarter net loss for the period ended March31, 2016, of $81.8 million, or $1.74 per common share, on revenues of $184.2 million. For fiscal year ended March 31, 2016, the company’s net loss was $160.2 million, or $3.41 per common share, on revenues of $979.1 million. For the prior fiscal year’s fourth quarter ended March 31, 2015, the company’s net loss was $9.1 million, or $0.19 per common share, on revenues of $324.8 million. For fiscal year ended March 31, 2015, the company’s net loss was $65.2 million, or $1.34 per common share, on revenues of $1,495.5 million. During fiscal years ended March 31, 2016 and 2015, the company generated net cash from operating activities of $253.4 million and $358.7 million, respectively, and used net cash in investing activities of $135.0 million and $231.4 million, respectively.
